Case 2:21-bk-12663-ER     Doc 46 Filed 05/19/21 Entered 05/19/21 18:13:46        Desc
                          Main Document     Page 1 of 12


  1   RICHARD T. BAUM
      State Bar No. 80889
  2   11500 West Olympic Boulevard
      Suite 400
  3   Los Angeles, California 90064-1525
      Tel: (310) 277-2040
  4   Fax: (310) 286-9525
  5
      [Proposed] Attorney for Debtor and
  6   Debtor-in-Possession HOPLITE, INC. and
      Attorney for Debtor and Debtor-in-Possession
  7   HOPLITE ENTERTAINMENT, INC.
  8
  9                          UNITED STATES BANKRUPTCY COURT
 10                           CENTRAL DISTRICT OF CALIFORNIA
 11                                 LOS ANGELES DIVISION
 12
 13   In re                                     )    No. 2:21-bk-12663 ER
                                                )
 14                                             )    Chapter 11
      HOPLITE, INC.,                            )
 15                                             )    No. 2:21-bk-12546 ER
                          Debtor.               )
 16   _________________________________ )            Chapter 11
      In re                                     )
 17                                             )    OPPOSITION OF DEBTOR HOPLITE
      HOPLITE ENTERTAINMENT, INC.               )    ENTERTAINMENT, INC. TO MOTION
 18                                             )    TO CONVERT CASE TO CHAPTER 7
                          Debtor                )    OR TO APPOINT CHAPTER 11
 19   _________________________________ )            TRUSTEE; DECLARATION OF
                                                )    RICHARD T. BAUM
 20   G     Affects Both Debtors.               )
                                                )    DATE:        June 2, 2021
 21   G     Affects Hoplite, Inc.               )    TIME:        10:00 AM
                                                )    CTRM:        1568
 22   }     Affects Hoplite Entertainment, Inc. )
                                                )
 23   _________________________________ )
 24
 25           TO THE HONORABLE ERNEST ROBLES, UNITED STATES BANKRUPTCY
 26   JUDGE:
 27           Debtor HOPLITE ENTERTAINMENT, INC. opposes the Motion of secured creditor
 28
                 OPPOSITION TO MOTION TO CONVERT CASE OR APPOINT CHAPTER 11 TRUSTEE
Case 2:21-bk-12663-ER      Doc 46 Filed 05/19/21 Entered 05/19/21 18:13:46             Desc
                           Main Document     Page 2 of 12


  1   XXIII Capital Limited, joined by Bay Point Capital Partners II, LP, to convert this case to
  2   Chapter 7 or to appoint a Chapter 11 Trustee on the grounds that the Debtor has taken
  3   steps, and is taking steps, which will ameliorate the dangers of which the motion
  4   complains. By seeking court approval for employment of a Chief Restructuring Officer, the
  5   Debtor installs in the positions of leadership and power the figures which the motion asks
  6   the court to appoint. Debtor hired a Chief Restructuring Officer who will control the
  7   Debtor’s operations and direct its path through Chapter11. The Debtor has located an
  8   investment advisor to liquidate the library of television shows and series, and will seek to
  9   approve its retention. The case is moving forward.
 10
 11                                    FACTUAL BACKGROUND
 12          The Debtor is an Emmy-winning reality television producer which owns a library of
 13   the television shows and series it produced. Its sister company, Hoplite, Inc., is in the same
 14   business, maintains a separate library and is also a debtor in this court. Both largely
 15   control all rights to the shows. Both have Jonathan Smith as their principal and the
 16   creative force behind the productions. The business of both is the licensing of shows in
 17   many markets throughout the world, but chiefly not in the United States or the United
 18   Kingdom, and the development and production of new scripted or unscripted reality
 19   television shows and series.       The COVID-19 pandemic cratered their production
 20   businesses, and the financial failure of their biggest customer in eastern Europe further
 21   crushed their finances. Hoplite, Inc. also has substantial secured debt, and has
 22   substantially more unsecured debt than this Debtor. Some creditors have debt secured
 23   by properties of both debtors.
 24          When the cases were filed, the plan was to sell the rights to the libraries. An
 25   appraisal dated May 2020 valued the joint libraries at over $77-million, but that was before
 26   the pandemic destroyed the financial projections and assumptions, and the insolvency of
 27   a large customer in eastern Europe. Current valuations are substantially less.
 28
                OPPOSITION TO MOTION TO CONVERT CASE OR APPOINT CHAPTER 11 TRUSTEE
                                                  -2-
Case 2:21-bk-12663-ER      Doc 46 Filed 05/19/21 Entered 05/19/21 18:13:46             Desc
                           Main Document     Page 3 of 12


  1                            THE DEBTOR REORGANIZES ITSELF
  2          The Debtor is very cognizant of the serious allegations contained in XXIII Capital’s
  3   motion and has taken steps to address them. The US Trustee appointed an Unsecured
  4   Creditors Committee in Hoplite, Inc., and the joint administration of the cases invited the
  5   participation of the committee into this case. The committee’s counsel is Jeffrey Golden,
  6   a Chapter 7 trustee on the Santa Ana panel. The Debtor consulted with him frequently
  7   since his appointment, and it reached out to movant and to a number of secured creditors
  8   with some success. Together, the Debtor and the Committee agreed that the Debtor
  9   should retain Howard Grobstein as Chief Restructuring Officer for the Debtor. He will take
 10   over all business activities of the Debtor. Mr Grobstein is a Chapter 7 Trustee for the
 11   Central District of California, Riverside Division, and has experience as trustee and as an
 12   estate-retained financial or restructuring officer with a debtor involved in the television
 13   production business. It is expected that an application to approve his employment will be
 14   filed within days of this opposition.
 15          Jon Smith, Debtor’s principal, produced the TV shows and series which form the
 16   basis of the Debtor’s library. He knows them intimately as to their content, the rights that
 17   have been given, the markets where they have been shown, and where the papers are.
 18   Smith will be removed from decision making and from participation of any kind except as
 19   requested by Mr Grobstein, but his assistance with technical details will be necessary to
 20   maximize value.
 21          As indicated, the plan is to liquidate the Debtors’ library of reality shows and series.
 22   To that end, the Debtors will be filing applications to employ Sierra Constellation partners
 23   as their broker/investment banker to determine the best methods of liquidating the libraries.
 24   Sierra Constellation was chosen after interviews with another broker/investment banker
 25   candidate, and with the recommendation of both Mr Golden and Mr Grobstein who had
 26   worked with this company. The liquidation may include outright sales, and some titles may
 27   be licensed with the proceeds flowing back to the Debtors for distribution to creditors. This
 28
                 OPPOSITION TO MOTION TO CONVERT CASE OR APPOINT CHAPTER 11 TRUSTEE
                                                   -3-
Case 2:21-bk-12663-ER      Doc 46 Filed 05/19/21 Entered 05/19/21 18:13:46              Desc
                           Main Document     Page 4 of 12


  1   is an evaluation which Sierra Constellation will conduct, will report to Mr Grobstein, and he
  2   will approve.
  3
  4                THE COURT HAS DISCRETION TO EVALUATE THE CAUSE
  5                                NEEDED TO CONVERT A CASE
  6          Bankruptcy Code Section 1112(b) generally governs the dismissal or conversion to
  7   Chapter 7 of Chapter 11 cases. It provides:
  8          “(1) ..., on request of a party in interest, and after notice and a hearing, the
  9          court shall convert a case under this chapter to a case under chapter 7 or
 10          dismiss a case under this chapter, whichever is in the best interests of
 11          creditors and the estate, for cause unless the court determines that the
 12          appointment under section 1104(a) of a trustee or an examiner is in the best
 13          interests of creditors and the estate.”
 14          The key consideration is the element of “cause” which is defined, for purposes of
 15   this subsection, as including:
 16          “(A) substantial or continuing loss to or diminution of the estate and the
             absence of a reasonable likelihood of rehabilitation;
 17
             (B) gross mismanagement of the estate;
 18          (C)failure to maintain appropriate insurance that poses a risk to the estate or
 19          to the public;
             (D) unauthorized use of cash collateral substantially harmful to 1 or more
 20
             creditors;
 21          (E) failure to comply with an order of the court;
 22          (F) unexcused failure to satisfy timely any filing or reporting requirement
             established by this title or by any rule applicable to a case under this chapter;
 23
             (G) failure to attend the meeting of creditors convened under section 341(a)
 24          or an examination ordered under rule 2004 of the Federal Rules of
 25          Bankruptcy Procedure without good cause shown by the debtor;
             (H) failure timely to provide information or attend meetings reasonably
 26
             requested by the United States trustee (or the bankruptcy administrator, if
 27          any);
 28
                OPPOSITION TO MOTION TO CONVERT CASE OR APPOINT CHAPTER 11 TRUSTEE
                                                   -4-
Case 2:21-bk-12663-ER       Doc 46 Filed 05/19/21 Entered 05/19/21 18:13:46               Desc
                            Main Document     Page 5 of 12


  1          (I) failure timely to pay taxes owed after the date of the order for relief or to
             file tax returns due after the date of the order for relief;
  2
             (J) failure to file a disclosure statement, or to file or confirm a plan, within the
  3          time fixed by this title or by order of the court;
  4          (K) failure to pay any fees or charges required under chapter 123 of title 28;
             (L) revocation of an order of confirmation under section 1144;
  5
             (M) inability to effectuate substantial consummation of a confirmed plan;
  6          (N) material default by the debtor with respect to a confirmed plan;
  7          (O) termination of a confirmed plan by reason of the occurrence of a
             condition specified in the plan; and
  8
             (P) failure of the debtor to pay any domestic support obligation that first
  9          becomes payable after the date of the filing of the petition.”
 10
 11          While other factors may be cause for conversion or dismissal, the court maintains

 12   wide discretion whether to impose that relief, In re Greenfield Drive Storage Park, 207 BR

 13   913 (Bankr 9th 1997); In re Justus Hospitality Properties, Ltd., 86 BR 261 (Bankr MD Fla

 14   1988) (existence of one or more grounds for dismissal enumerated in 11 USC 1112 does

 15   not compel conversion or dismissal; the court must make the ultimate decision in exercise

 16   of sound discretion). See also Gates v. Santee Trolley Square 991, LP (In re Karma

 17   Capital, Inc.), 19cv1070-LAB (KSC) (S.D. Cal. Sep. 27, 2019).

 18          Examination of the motion shows that it relies on some of the cause factors

 19   enumerated above, specifically (A), (B), and (C). However, the steps taken by the Debtor

 20   blunt the force of those factors. Subsection (A) is based on a substantial or continuing loss

 21   or diminution of the estate. The Debtor’s estate is the library which has a market value.

 22   Except for counsel fees and US Trustee fees, there are no expenses of the estate at this

 23   time. Thus, the estate is not losing value. The hiring of Mr Grobstein promises to keep the

 24   party who Movant has labeled the fox out of the hen house, thereby ensuring that there will

 25   be no loss to the estate.

 26          Subsection (B) deals with gross mismanagement of the estate. The motion does

 27   not specifically point to any particular act of mismanagement; rather it labels Debtor’s

 28
                OPPOSITION TO MOTION TO CONVERT CASE OR APPOINT CHAPTER 11 TRUSTEE
                                                    -5-
Case 2:21-bk-12663-ER      Doc 46 Filed 05/19/21 Entered 05/19/21 18:13:46             Desc
                           Main Document     Page 6 of 12


  1   principal as untrustworthy. By removing Mr Smith from the controls of the Debtor, the risk
  2   of mismanagement falls upon Mr Grobstein whose competence and integrity is not
  3   questioned. The steps taken before Grobstein’s hiring were all designed to find buyers for
  4   the libraries and locate a broker/investment banker to assist. Efforts were made to enlist
  5   the participation of creditors in the endeavor. That is not mismanagement.
  6          XXIII Capital notes that typical first day motions were not filed. Unfortunately, there
  7   was virtually no cash (less than $100) for which to seek use as cash collateral. No
  8   employees were awaiting paychecks, and no vendors were so critical that continuing
  9   operations were imperilled. There was no need for first day motions.
 10          Subsection (C)presents an issue. The shows and series are stored on two places:
 11   hard drives of various servers, most of which are in Smith’s possession, and on vimeo.com
 12   (“an American video hosting, sharing, and services platform headquartered in New York
 13   City. Vimeo focuses on the delivery of high-definition video across a range of devices”,
 14   Wikipedia). Insurance lapsed prior to the petition date, and there were insufficient funds
 15   to procure a policy. However, on May 17, 2021, an agreement was reached with Buffalo
 16   8 Media, an affiliate of secured creditor Bond It, whereby the hard drives containing the
 17   television material were delivered to Buffalo 8 for storage and will be covered by its
 18   insurance once verification of the content of the servers is established. This delivery was
 19   delayed because Mr Smith was largely in Florida for most of the post-petition period. It is
 20   expected that appropriate certificates of insurance will be delivered to the Debtor shortly,
 21   who will forward to the court, the US Trustee, and the secured creditors.
 22
 23             CONVERSION IS NOT IN THE BEST INTEREST OF CREDITORS
 24          Finally, if it is determined that cause exists, the court must then determine if
 25   conversion or appointment of a Chapter 11 Trustee is in the best interest of creditors and
 26   the estate, In re Superior Siding & Windows, Inc., 14 F3d 240 (4th Cir 1994); In re Red
 27   Door Lounge, Inc., 559 BR 728 (Bankr D Mont. 2016); Sullivan v. Harnisch (In re
 28
                OPPOSITION TO MOTION TO CONVERT CASE OR APPOINT CHAPTER 11 TRUSTEE
                                                  -6-
Case 2:21-bk-12663-ER       Doc 46 Filed 05/19/21 Entered 05/19/21 18:13:46              Desc
                            Main Document     Page 7 of 12


  1   Sullivan), 522 BR 604 (BAP 9th Cir. 2014). With the alterations in structure and the hiring
  2   of steady professionals, the continuation of the Chapter 11 with the Debtor in possession
  3   of its estate is the best option. Costs to the estate are reduced. A more flexible plan can
  4   be confirmed that will allow for more alternatives to a straight sale of the libraries; licensing
  5   can bring in a revenue stream that can be received by a trust and distributed to creditors
  6   over time, for example.
  7          A chapter 7 trustee must qualify, hire counsel, gain approval of counsel, evaluate
  8   the library of TV shows, and find a broker/investment banker, all of which have already
  9   been done here. The difference here is that the Debtor-in-Possession is moving forward
 10   now, and can be ready with a stalking-horse bid and set a hearing within a short period of
 11   time. The date of payment to creditors is much shorter with the Debtor in possession of
 12   its estate. This clearly is in the best interest of creditors and the estate.
 13
 14                                           CONCLUSION
 15          The motion certainly paints a dark picture of Mr Smith regarding his pre-petition
 16   conduct. This Opposition is not designed to refute those allegations: little will be gained
 17   in a he-said she-said confrontation. It shows that the removal of Mr Smith from power and
 18   control allows the Debtor to execute its fiduciary duties without taint of his alleged
 19   misconduct. Top rate professionals have been retained to guide the Debtors to the
 20   promised land of full distribution to their creditors. The court should exercise its discretion
 21   and allow the case to proceed with a Chief Restructuring Officer in place, thereby
 22   safeguarding the Debtor, its estate, and its creditors.
 23
 24   DATED: May 19, 2021
 25                                               /s/ Richard T. Baum
                                                  __________________________________
 26                                               RICHARD T. BAUM, Attorney for Debtor and
                                                  Debtor-in-Possession HOPLITE
 27                                               ENTERTAINMENT, INC.
 28
                 OPPOSITION TO MOTION TO CONVERT CASE OR APPOINT CHAPTER 11 TRUSTEE
                                                    -7-
Case 2:21-bk-12663-ER      Doc 46 Filed 05/19/21 Entered 05/19/21 18:13:46           Desc
                           Main Document     Page 8 of 12


  1                            DECLARATION OF RICHARD T. BAUM
  2
  3          I, RICHARD T. BAUM, declare:
  4          1. I am an attorney duly licensed to practice law in the State of California and am
  5   admitted to practice before the United States Courts for the Central District of California.
  6   I have personal knowledge or have been advised and believe the truth of the facts set forth
  7   herein and if called as a witness I could testify competently thereto. I am attorney for
  8   Debtor and Debtor-in-Possession HOPLITE ENTERTAINMENT, INC. and proposed
  9   attorney for Debtor and Debtor-in-Possession HOPLITE. INC.
 10          2.      The Debtor is an Emmy-winning reality television producer which owns a
 11   library of television shows and series which it produced. Its sister company, Hoplite, Inc.,
 12   is in the same business, maintains a separate library and is also a debtor in this court.
 13   Both largely control all rights to the shows. The business of both is the licensing of shows
 14   in many markets throughout the world, but chiefly not in the United States or the United
 15   Kingdom, and the development and production of new scripted or unscripted reality
 16   television shows and series.      The COVID-19 pandemic cratered their production
 17   businesses, and the financial failure of their biggest customer in Europe further crushed
 18   their finances. Hoplite, Inc. also has substantial secured debt, and has substantially more
 19   unsecured debt than this Debtor. Some creditors have debt secured by properties of both
 20   debtors.
 21          3. When the cases were filed, the plan was to sell the rights to the libraries. An
 22   appraisal dated May 2020 valued the joint libraries at over $77-million, but that was before
 23   the pandemic destroyed a number of financial projections and assumptions, and the
 24   insolvency of the large customer in eastern Europe. Current estimates of value are
 25   substantially less. However, Jon Smith, Debtors’ principal, actively sought interest among
 26   a number of contacts in the entertainment industry. I reached out to a number of secured
 27   creditors, many of whom lend in the entertainment industry, to seek contacts. A director
 28
                  OPPOSITION TO MOTION TO CONVERT CASE OR APPOINT CHAPTER 11 TRUSTEE
                                                 -8-
Case 2:21-bk-12663-ER      Doc 46 Filed 05/19/21 Entered 05/19/21 18:13:46            Desc
                           Main Document     Page 9 of 12


  1   is exploring sales in the Middle East, all of which are designed to cultivate interest.
  2          4. On the Petition Date, neither Debtor had a cash that called for its use as cash
  3   collateral. Neither Debtor had employees that needed to be paid in order to keep them
  4   working. Neither Debtor had vendors awaiting payment whose continued services were
  5   required for on-going business. In short, there was little or no need for the first-day
  6   motions typical in most Chapter 11 cases.
  7          5. On April 29, 2021, The United States Trustee appointed a creditors committee
  8   in the Hoplite, Inc. case which retained Jeffrey Golden as its counsel. Mr Golden is a
  9   Chapter 7 Trustee in the Santa Ana Division of this Court. We spoke within a day or two,
 10   and established mutually beneficial relations. After receipt and review of the Motion to
 11   Convert to Appoint a Chapter 11 Trustee herein, Mr Golden agreed with Mr Smith’s and
 12   my thinking that it was best to separate Smith from the operations of the Debtor, to bring
 13   in a professional with the skills and competence to guide the Debtor through the
 14   bankruptcy and obtain a favorable sale of Debtor’s assets. To that end, Mr Golden
 15   suggested Howard Grobstein. After review of Mr Grobstein’s background and speaking
 16   with him, I suggested to Mr Smith that he authorize the hiring of him. Smith agreed. A
 17   copy of the CV forwarded to me by Mr Grobstein is attached as Exhibit 1. I expect to file
 18   an application to employ him as Chief Restructuring Officer at the time that this Opposition
 19   in filed. From this point on, Mr Smith will not have operational control of either Debtor.
 20          6. Mr Smith advised that the insurance on the businesses lapsed in April 2020 and
 21   was not renewed. In December 2020, the lease of their business premises ended and the
 22   companies vacated. The servers which contained the hard drives with the digital images
 23   of the shows and series were taken to Mr Smith’s home or were in one of two labs for post
 24   production work. On May 17, an agreement was struck with Buffalo 8 Media to deliver the
 25   server to Buffalo 8, for Buffalo 8 to do post-production work, and to provide insurance
 26   coverage under its policies, naming Hoplite and Hoplite Entertainment as additional
 27   insureds. Most servers or hard drives were delivered the next day, and the remainder are
 28
                OPPOSITION TO MOTION TO CONVERT CASE OR APPOINT CHAPTER 11 TRUSTEE
                                                  -9-
Case 2:21-bk-12663-ER      Doc 46 Filed 05/19/21 Entered 05/19/21 18:13:46             Desc
                           Main Document    Page 10 of 12


  1   to be delivered during the week.
  2          7. Prior to these event, the Debtors investigated SC&H as the broker/investment
  3   banker for the Debtors to advise and find a buyer for their libraries. An extensive review
  4   of its experience and background yielded a positive view of its investment abilities but we
  5   were discouraged by the lack of prior experience in liquidating television or film properties.
  6   After telephonically meeting with Mr Golden and Mr Grobstein, we shared SC&H’s
  7   presentation and had discussions with them. We kept looking because we felt that that
  8   lack of experience in entertainment properties was too much of a negative. Mr Grobstein
  9   suggested Sierra Constellation Partners. We met on Zoom with two of their partners who
 10   gave us a presentation of their abilities and the experience with dealing with cinematic
 11   properties.   Sierra Constellation had liquidated the vast movie library of Lakeshore
 12   Entertainment which included Best Picture Oscar winner Million Dollar Baby. Granted that
 13   none of the Debtors’ libraries are in that class, it was decided that Sierra Constellation had
 14   the proper mix of experience, expertise and contacts to proceed. They will evaluate the
 15   libraries, review the financial data concerning licensing revenue and any co-ownership
 16   issues, and come up with a plan for liquidation which may include outright sales as well as
 17   licensing which will feed an income stream. That income may be directed into a liquidation
 18   trust to be distributed to creditors on a basis to be determined. This will depend upon the
 19   shape of the Chapter 11 Plan which will be conceived, proposed, and hopefully confirmed.
 20   The decision was made to pursue retention and approval of Sierra Constellation. A copy
 21   of the proposed agreement for their services is attached as Exhibit 2.
 22          8. The 7-Day requirements of the US Trustee have largely been met except for the
 23   90-Day Projection of Income and Expense. This was largely due to the fact that there was
 24   no cash, no expected income, and unknown expenses. Insurance verification will be
 25   supplied when the Certificates of Insurance are received from Buffalo 8. Since the case
 26   was filed in March, first quarter US Trustee fees were due, and these fees were paid on
 27   May 14, 2021 by cashiers check mailed to the US Trustee’s payment address. The
 28
                OPPOSITION TO MOTION TO CONVERT CASE OR APPOINT CHAPTER 11 TRUSTEE
                                                  - 10 -
Case 2:21-bk-12663-ER        Doc 46 Filed 05/19/21 Entered 05/19/21 18:13:46         Desc
                             Main Document    Page 11 of 12


  1   Monthly Operating Report for March was filed, and it is expected that the MOR for April will
  2   be filed within a few days.
  3          9. This Chapter 11 case is proceeding forward with progress being made in terms
  4   of the hiring of a Chief Restructuring Officer, the removal of Jon Smith from positions of
  5   authority, and the expected retention of a broker/investment banker to liquidate the
  6   libraries. Many of the hiccups in the case have been addressed. With these safeguards
  7   in place, the Motion to Convert is not likely to produce a better result. On behalf of the
  8   Debtors, I ask that the court deny the motion.
  9          I declare under penalty of perjury under the laws of the United States that the
 10   foregoing is true and correct. Executed this 19th day of May 2021, at Los Angeles,
 11   California.
 12
                                                 /s/ Richard T. Baum
 13                                              _________________________________
                                                 RICHARD T. BAUM
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                    OPPOSITION TO MOTION TO CONVERT CASE OR APPOINT CHAPTER 11 TRUSTEE
                                                  - 11 -
Case 2:21-bk-12663-ER              Doc 46 Filed 05/19/21 Entered 05/19/21 18:13:46                                Desc
                                   Main Document    Page 12 of 12


  1                                PROOF OF SERVICE OF DOCUMENT
  2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is: 11500
      West Olympic Boulevard, Suite 400, Los Angeles, California 90064-1525.
  3
      A true and correct copy of the foregoing document described as OPPOSITION OF DEBTOR HOPLITE
  4   ENTERTAINMENT, INC. TO MOTION TO CONVERT CASE TO CHAPTER 7 OR TO APPOINT CHAPTER 11
      TRUSTEE; DECLARATION OF RICHARD T. BAUM will be served or was served (a) on the judge in chambers in
  5   the form and manner required by LBR 5005-2(d); and (b) in the manner indicated below:

  6   I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) – Pursuant to
      controlling General Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing document will be served by the court
  7   via NEF and hyperlink to the document. On May 19, 2021, I checked the CM/ECF docket for this bankruptcy case or
      adversary proceeding and determined that the following person(s) are on the Electronic Mail Notice List to receive NEF
  8   transmission at the email address(es) indicated below:
      Richard T Baum rickbaum@hotmail.com, rickbaum@ecf.inforuptcy.com
  9   Tanya Behnam tbehnam@polsinelli.com,
      tanyabehnam@gmail.com;ccripe@polsinelli.com;ladocketing@polsinelli.com
 10   Luke N Eaton eatonl@pepperlaw.com Philip A Gasteier pag@lnbrb.com David M. Guess guessd@gtlaw.com
      Eve H Karasik ehk@lnbyb.com Kevin P Montee kmontee@monteefirm.com
 11   Kelly L Morrison kelly.l.morrison@usdoj.gov
      Aditi Paranjpye aparanjpye@cairncross.com, gglosser@cairncross.com;AParanjpye@ecf.courtdrive.com
 12   Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com;lbracken@wgllp.com
      United States Trustee ustpregion16.la.ecf@usdoj.gov Hatty K Yip hatty.yip@usdoj.gov, hatty.k.yip@usdoj.gov
 13
      This list is inclusive of all parties listed on CM/ECF docket for both Hoplite Entertainment, Inc. and Hoplite, Inc.
 14      Q Service information continued on attached page

 15   II. SERVED BY U.S. MAIL):
      On May 19, 2021 , I served the following person(s) and/or entity(ies) at the last known address(es) in this bankruptcy
 16   case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail,
      first class, postage prepaid, addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 17   will be completed no later than 24 hours after the document is filed.
      Ari Newman                                    TROUTMAN PEPPER                              TROUTMAN PEPPER
 18   GREENBERG TRAURIG                             Attn: Harris B. Winsberg                     Attn: Luke N. Eaton
      333 S.E. 2nd Avenue                           600 Peachtree Street NE                      350 S. Grand Avenue
 19   Ste 4400                                      Suite 3000                                   Suite 3400
      Miami, FL 33131                               Atlanta, GA 30308                            Los Angeles, CA 90071
 20
 21                  G Service information continued on attached page
      III. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
 22   (indicate method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on May 19, 2021
      I served the following person(s) and/or entity(ies) by personal delivery, or (for those who consented in writing to such
 23   service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
      personal delivery on the judge will be completed no later than 24 hours after the document is filed.
 24
      G Service information continued on attached page
 25   I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and
      correct.
 26    May 19, 2021               RICHARD T. BAUM                       /s/ Richard T. Baum
       Date                           Typ e Name                        Signature
 27
 28
                    OPPOSITION TO MOTION TO CONVERT CASE OR APPOINT CHAPTER 11 TRUSTEE
                                                                 - 12 -
